Case 3:18-mj-01655-WIG *SEALED* Document 6 *SEALED* Filed 10/16/19 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF CONNECTICUT

IN RE: SEALED CASES Case No.
Case No.
Case No.
Case No.

:18MJ165
:18MJ165
:18MJ165
:18MJ165

2 (WIG)
3 (WIG)
4 (WIG)
5 (WIG)

WW Lo W Lo

FILED UNDER SEAL

October 16, 2019

SEALED MOTION TO CONTINUE TO SEAL
In accordance with Rule 57 of the Local Rules of Criminal Procedure, the United States

respectfully requests that these captioned matters, which were originally ordered sealed until

October 19, 2019, remain under seal until further order of the Court. Each of these matters were

originally sealed on October 19, 2018 by this Court but should remain sealed

 

Thus, the presumptive right to access under the common law in each of these matters is
outweighed by countervailing factors in favor of sealing, including divulging the existence and

nature of a non-public criminal investigation that occurred before a grand jury and disclosing the
Case 3:18-mj-01655-WIG *SEALED* Document 6 *SEALED* Filed 10/16/19 Page 2 of 2

timing and use of investigative techniques. Thus, the requested sealing is narrowly tailored to

achieve those interests.!

The United States respectfully also requests that the present motion be filed and

maintained under seal until further order of the Court, because unsealing it would likewise

disclose that the dockets in question relates to matters that have been properly sealed.

Respectfully submitted,

JOHN H. DURHAM
UNITED STATES ATTORNEY

ve hi

 

DAVID T. HUANG
ASSISTANT U.S. ATTORNEY
Federal Bar No. ct30434

157 Church Street, 25th Floor
New Haven, CT 06510

Tel.: (203) 821-3700

' The nondisclosure orders entered by the Court in each of these matters are also set to

expire on October 19, 2019. The government is not seeking to extend any of those orders.
